IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00304-CV

CHRISTINA R. GILMORE
AND LEE A. CHUMLEY,
                                                            Appellants
v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION AND FIRST AMERICAN
TITLE INSURANCE COMPANY,
                                                            Appellees



                           From the 87th District Court
                               Leon County, Texas
                            Trial Court No. 0-07-607A


                          MEMORANDUM OPINION


      In an agreed motion to dismiss appeal of Appellants Christina R. Gilmore and

Lee A. Chumley, and Appellees Federal National Mortgage Association and First

American Title Insurance Company, the parties informed the Court that they have

agreed to dismiss this appeal and jointly request this Court:

      A.     to set aside the trial court’s judgment on appeal, which consists of:
               (1) an “Order on Defendant Federal National Mortgage Association and
               First American Title Insurance Company’s First Amended Joint No-
               Evidence and Affirmative Motion for Summary Judgment against
               Plaintiff, signed on June 19, 2009;

               (2) an “Order on Defendant Federal National Mortgage Association and
               First American Title Insurance Company’s First Amended Joint No-
               Evidence and Affirmative Motion for Summary Judgment against
               Intervenor, signed on June 19, 2009; and

               (3) an “Order on Plaintiff and Intervenor’s Motion for New Trial, signed
               on August 27, 2009, which severed and designated as a separate cause the
               matters at issue in this appeal.

       B. to remand the case to the trial court for rendition of judgment in accordance

           with the agreement of the parties, namely, entry in the original trial court

           cause—the order of severance being set aside—of an Agreed Order of

           Dismissal with Prejudice dismissing all claims between the Appellants and

           the Appellees.

       The motion is granted. See TEX. R. APP. P. 42.1(a)(2)(B). Accordingly, we set

aside the trial court’s judgment, which consists of:

               (1) an “Order on Defendant Federal National Mortgage Association and
               First American Title Insurance Company’s First Amended Joint No-
               Evidence and Affirmative Motion for Summary Judgment against
               Plaintiff, signed on June 19, 2009;

               (2) an “Order on Defendant Federal National Mortgage Association and
               First American Title Insurance Company’s First Amended Joint No-
               Evidence and Affirmative Motion for Summary Judgment against
               Intervenor, signed on June 19, 2009; and

               (3) an “Order on Plaintiff and Intervenor’s Motion for New Trial, signed
               on August 27, 2009, which severed and designated as a separate cause the
               matters at issue in this appeal.




Gilmore v. Federal National Mortgage Association                                 Page 2
       We remand this case to the trial court for rendition of judgment in accordance

with the agreement of the parties: entry in the original trial court cause of an Agreed

Order of Dismissal with Prejudice dismissing all claims between the Appellants and the

Appellees.


                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
    Justice Reyna, and
    Justice Davis
Motion granted; set aside and remanded
Order issued and filed December 15, 2010




Gilmore v. Federal National Mortgage Association                                 Page 3